IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

MICHELLE HERNANDEZ, §
Plaintiff, §
§

v. § EP-19-CV-260-DB
§
EMPIRE TODAY, LLC, §
Defendant. §

MEMORANDUM OPINION AND ORDER

On this day, the Court considered Plaintiff Michelle Hernandez’s (“Hernandez”)
“Motion to Remand” (“Motion”) filed in the above-captioned case on October 9, 2019. ECF No.
7. Defendant Empire Today, LLC (“Empire Today”) filed a Response on October 16, 2019. ECF
No. 8. Hernandez filed a Reply on October 21, 2019. ECF No. 10. After due consideration, the
Court is of the opinion that Hernandez’s Motion should be denied.

BACKGROUND

On December 7, 2018, Hernandez filed an “Original Petition” in County Court at
Law 6 in El Paso County, Texas against her former employer, Empire Today, and her supervisor
at Empire Today, Rita Rey (“Rey”).! Orig, Pet. {J 3-4, 23, ECF No. 2-1. Therein, Hernandez
alleges Empire Today discriminated against her on the basis of sex and disability in violation of
§ 21.051 of the Texas Labor Code. Jd. [J 18-19, 24-25. Hernandez also alleges that Empire
Today retaliated against her in violation of § 21.055 of the Texas Labor Code when she opposed
the discrimination. Jd. §] 20-21. Hernandez further claims that Rey assaulted her at work by
threatening imminent bodily injury. Jd. {J 16-17. Finally, Hernandez argues that both Empire

Today and Rey were negligent in hiring, supervising, training, and retaining employees. Id. {{

 

' Empire Today claims that Hernandez incorrectly names “Rita Rey” in pleadings and that the correct spelling of her
name is “Rita Rae.” This Court will refer to her as “Rey,” as Hernandez spells the surname in pleadings.

 
22-23. Hernandez sought monetary relief over $1,000,000. Jd. §] 27. The lawsuit was
subsequently transferred to the 120th District Court of El Paso County, Texas. Transfer Order,
ECF No. 2-5.

On September 13, 2019, Empire Today filed a “Notice of Removal” in this Court
based on diversity of citizenship jurisdiction under 28 U.S.C. § 1332. Notice of Removal 1, ECF
No. 1. Therein, Empire Today argues that the amount-in-controversy exceeds $75,000. id. at 2,
5-6. Additionally, Empire Today asserts that diversity of citizenship exists between it, a limited
liability company that is a citizen of Delaware and Illinois, and Hernandez, a citizen of Texas. Jd.
at 2-3. Further, Empire Today claims that Rey, who Hernandez alleges is a citizen of Texas, is
improperly joined because Hernandez failed to sue Rey within the limitations period and,
therefore, cannot establish a cause of action against Rey. Jd. at 3-5. Asa result, Rey’s
citizenship should be disregarded, and complete diversity exists between Emipire Today, the only
remaining defendant, and Hernandez, the only plaintiff. Jd. at 2,5. As such, removal to federal
court based on diversity of citizenship jurisdiction under 28 U.S.C. § 1332 is proper. Jd.

LEGAL STANDARDS

Provided the district court has original jurisdiction of the civil action, defendants
may timely remove a cause from state to federal court. 28 U.S.C. § 1441(a) (2012). District
courts have original jurisdiction of civil actions that do not arise under federal law when the
amount-in-controversy exceeds $75 ,000 and the parties are completely diverse, meaning that no
plaintiff and defendant are citizens of the same state. 28 U.S.C. § 1332(a); Wis. Dep't of Corrs. v.

Schacht, 524 U.S. 381, 388 (1998). A limited liability company’s citizenship is determined by all
the members’ citizenship. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (Sth Cir.
2008).

Further, a diversity action is only removable if none of “the parties in interest
properly joined and served as defendants is a citizen of the State in which such action is brought.”
§ 1441(b) (emphasis added). When one of the parties joined would prevent complete diversity of
citizenship, his presence may be disregarded if the removing party can establish that the party was
improperly joined. Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (Sth Cir. 2004).

However, the removing party bears the heavy burden of proving that joinder was improper by
establishing either “(1) actual fraud in the pleading of jurisdictional facts, or (2) inability of the
plaintiff to establish a cause of action against the non-diverse party in state court.” Smallwood v.
IL. Cent. R.R. Co., 385 F.3d 568, 573 (Sth Cir. 2004) (citation omitted).

In the instant action, there is no claim of fraud in the pleadings, so the Court
focuses on the second test for improper joinder. Regarding a plaintiff's ability to establish a -
claim, courts must determine “whether the defendant has demonstrated that there is no possibility
of recovery by the plaintiff against an in-state defendant, which stated differently means that there
is no reasonable basis for the district court to predict that the plaintiff might be able to recover
against an in-state defendant.” Id.

| To determine whether a reasonable possibility for recovery against a joined party
exists, the Court may “conduct a Rule 12(b)(6)-type analysis, looking initially at the allegations of
the complaint to determine whether the complaint states a claim under state law against the in-
state defendant.” Jd. Dismissal of a claim under Rule 12(b)(6) as barred under the applicable

statute of limitations, including for failure to serve process, is proper where it is evident from the
plaintiff's pleadings that the action is barred and the pleadings fail to raise some basis for tolling.
Henderson v. Republic of Texas Biker Rally, Inc., No. 1-15-CV-392 RP, 2015 WL 6829514, at
*2_-5 (W.D. Tex. Nov. 6, 2015), aff'd sub nom. Henderson v. Republic of Texas, 672 F. App’x
383 (Sth Cir. 2016).
ANALYSIS

Under Texas law, claims for assault and negligence are governed by a two-year
statute of limitations. See Tex. Civ. Prac. & Rem. Code Ann. § 16.003 (establishing two-year
limitations period for tort claims). “[A] timely filed suit will not interrupt the running of
limitations unless the plaintiff exercises due diligence in the issuance and service of citation. If
service is diligently effected after limitations has expired, the date of service will relate back to
the date of filing.” Proulx v. Wells, 235 S.W.3d 213, 215 (Tex. 2007) (internal citations omitted).
“In assessing diligence, the relevant inquiry is whether the plaintiff acted as an ordinarily prudent
person would have acted under the same or similar circumstances and was diligent up until the
time the defendant was served.” Jd. at 216. Lack of explanation by a plaintiff for delays in
service can indicate lack of diligence. Jd. at 217.

In this case, Hernandez makes claims of assault and negligence against Rey. Orig.
Pet. <f 16-17, 22-23, ECF No. 2-1. Therefore, a two-year statute of limitations applies. Tex.
Civ. Prac. & Rem. Code Ann. § 16.003. Hernandez fails to allege the exact dates when the
alleged assault and negligence occurred. See Orig. Pet. J] 16-17, 22-23, ECF No. 2-1. However,
Hernandez does specify that she was terminated by Empire Today on August 15, 2017. Jd. 7 13.
Therefore, the alleged assault and negligence must have been committed on or before August 15,

2017. Thus, Hernandez was required to serve Rey by, at latest, August 15, 2019. However, the

 
record fails to show that Rey was served by that date or that she has been served at all. See
Citation for Rey, ECF No. 2-4; Case Summary 3, ECF No. 2-14.
Hernandez argues that she was diligent in attempting to serve Rey because:
Hernandez obtained issuance of a citation and attempted to serve
Rey [at her work address]. Because Rey no longer works at the
only address available to Hernandez, Hernandez hired an
investigator to attempt to find her. Hernandez also submitted
discovery requests which would require Empire Today to provide
Rey’s last known address, to aid in finding and serving her.

Empire Today has obstructed Hernandez by refusing to answer
these discovery requests.

Mot. 7-8, ECF No. 7.

Hernandez’s Motion should be denied because her allegedly diligent attempts to
serve Rey do not suffice. Thus, the two-year statute of limitations was not interrupted, and
Hernandez cannot maintain claims of assault and negligence against Rey because Rey was not
served before the running of the statute of limitations. Therefore, Rey was improperly joined.
Accordingly, complete diversity exists, and the Court has diversity jurisdiction over this action
under 28 U.S.C. § 1332.

1. Hernandez’s Obtainment of a Citation and Attempted Service at Rey’s Work
Address Was Not Diligent.

The Texas Rules of Civil Procedure instruct that: “[u]pon the filing of the petition,
the clerk, when requested, shall forthwith issue a citation and deliver the citation as directed by
the requesting party. The party requesting citation shall be responsible for obtaining service of
the citation and a copy of the petition.” Tex. R. Civ. P. 99(a). “When the officer or authorized
person has not served the citation, the return shall show the diligence used by the officer or
authorized person to execute the same and the cause of failure to execute it, and where the

defendant is to be found, if ascertainable.” Tex. R. Civ. P. 107(d). In Hernandez v. Hernandez,
the court found that the plaintiff did not comply with the Texas Rules of Civil Procedure
governing citation and return of service when “[t]he citation [was] not signed by the serving
officer, there [was] no date or time noted to establish when or if it was served, and the return of
service portion [was] blank. No. 03-05-00223-CV, 2006 WL 566081, at *2 (Tex. App.—Austin
Mar. 9, 2006, no pet.).

The return of citation must show diligence used to execute service in order to avail
the serving party to the benefits afforded under the law to a diligent attempt of service. See Hot
Shot Messenger Serv., Inc. v. State, 818 S.W.2d 905, 908 (Tex. App.—Austin 1991, writ denied)
(hoiding that because a return of citation did not show reasonable diligence on its face in
| attempting service on the registered agent at the registered address, the court did not have
personal jurisdiction over a defendant corporation by substitute service on the Texas Secretary of
State); David A. Carl Enters., Inc. v. Crow-Shutt # 14, 553 S.W.2d 118, 120 (Tex. App.—Houston
[1st Dist.] 1977, no writ) (holding that because a return of citation did not affirmatively show the
diligence used by the officer in executing the citation or the cause of failure to execute, the return
could not support default judgment).

In her Motion, Hernandez claims that she obtained issuance of a citation and
attempted to serve Rey at her work address, which was the only address available to Hernandez.
Mot. 7, ECF No. 7. But service failed because Rey no longer worked at that address. Jd.
Hernandez argues that this attempt to serve Rey was diligent. Jd.

Hernandez’s argument fails. Like the citation in Hernandez v, Hernandez, the
citation for Rey is not signed by the serving officer, there is no date or time noted to establish

when or if it was served, and the return of service portion is blank. 2006 WL 566081, at *2;
Citation for Rey, ECF No. 2-4. As a result, Hernandez did not comply with the Texas Rules of
Civil Procedure governing citation and return of service. Similar to the return of citation in David
A. Carl Enterprises, Hernandez’s return of citation does not affirmatively show the diligence used
by the officer in executing the citation or the cause of failure to execute. 553 S.W.2d at 120;
Citation for Rey, ECF No. 2-4. In fact, nothing in the record indicates that a return of citation for
Rey was even submitted as Rule 107(d) requires. See Citation for Rey, ECF No. 2-4.
Furthermore, because Hernandez’s return of citation for Rey, or lack thereof, does not show
diligence, Hernandez cannot benefit from a diligent attempt of service. Therefore, Hernandez’s
obtainment of a citation and attempted service at Rey’s work address will not interrupt the
running of the statute of limitations.

The Court will now turn to Hernandez’s attempt to serve Rey by hiring an
investigator.

2. Hernandez’s Hiring of an Investigator to Find and Serve Rey Was Not Diligent.

[O]nce a defendant has affirmatively pled the limitations defense
and shown that service was effected after limitations expired, the
burden shifts to the plaintiff to explain the delay. Thus, it is the
plaintiff's burden to present evidence regarding the efforts that
were made to serve the defendant, and to explain every lapse in
effort or period of delay.”

Proulx, 235 S.W.3d at 216 (internal citations and quotations omitted).

In Proulx, a process server made twenty-three unsuccessful attempts to serve the
defendant at four different addresses. Jd. at 214. An investigator then located three possible
alternative addresses for the defendant, and a process server made twelve unsuccessful attempts to
serve the defendant at those addresses. Jd. at 214-15. Then the plaintiff hired another process

server who made seven service attempts at two different addresses and made over twenty calls to

 
the defendant's brother. Jd. The plaintiff also hired another private investigator who concluded
that the defendant was moving from relative to relative in an attempt to avoid service and
suggested substituted service under Texas Rule of Civil Procedure 106(b). Id. The defendant was
finally effected by substituted service on the defendant’s brother a little over eight months after
the statute of limitations expired. Jd. The Court in Proulx held that the plaintiff's efforts to serve
the defendant were diligent because there were no periods of unexplained inaction. Jd. at 216-17.

In this case, Empire Today argues and shows that Rey was not served by the date
the statute of limitations expired. Notice of Removal 3-5, ECF No. 1; Case Summary 3, ECF No.
2-14. The burden, therefore, shifts to Hernandez to explain the delay and show diligence. Proulx,
235 S.W.3d at 216. After Hernandez’s attempt to serve Rey at Rey’s work address failed,
Hernandez claims that she hired an investigator to attempt to find Rey. Mot. 7-8, ECF No. 7.
This claim alone does not satisfy Hernandez’s burden to explain the delay and show diligence.
Unlike the plaintiff in Proulx, Hernandez fails to identify the investigator and does not explain,
much less present evidence regarding, the efforts made to locate and serve Rey and when they
were undertaken. See Mot. 2, 7-8, ECF No. 7; Decl. of Brett Duke { 6, ECF No. 7-1. Hernandez
merely asserts that she hired an investigator. Jd. Because Hernandez does not specify the dates
the investigator attempted to locate and serve Rey, Hernandez does not explain every period of
delay. Hernandez’s hiring of an investigator to find and serve Rey was not diligent because
Hernandez fails to meet her burden of showing diligence.

The Court will now turn to Hernandez’s attempt to utilize the discovery process to

find and serve Rey.
3. Hernandez’s Use of the Discovery Process to Find and Serve Rey Was Not
Diligent.

The plaintiff is responsible for obtaining service of the citation and a copy of the
petition. Tex. R. Civ. P. 99(a); see also Gonzalez v. Phoenix Frozen Foods, Inc., 884 S.W.2d
587, 590 (Tex. App.—Corpus Christi 1994, no writ) (holding that plaintiff's attorney improperly
placed reliance on process server and had responsibility to see that service was properly
accomplished). The responsibility of a plaintiff to exercise diligence in ensuring the court clerk
issues citations and delivers them as directed extends to seeing that service is properly reflected in
the record. Primate Const., Inc. v. Silver, 884 S.W.2d 151, 153 (Tex. 1994); Creaven v. Creaven,
551 S.W.3d 865, 873 (Tex. App.—Houston [14th Dist.] 2018, no pet.).

In this case, Hernandez argues that she served discovery requests on Empire Today
to obtain an address from which Rey may be served. Mot. 8, ECF No. 7. Hernandez then claims
that Empire Today obstructed the attempts to serve Rey by objecting to and refusing to answer the
discovery requests. Id.

However, Hernandez, not Empire Today, is responsible for obtaining service of the
citation and a copy of the petition on Rey. Tex. R. Civ. P. 99(a). Hernandez may utilize
information obtained from Empire Today in discovery requests to effectuate service of Rey.
However, Hernandez may not depend on Empire Today’s responses to discovery requests and
subsequently argue that she was diligent by merely serving discovery requests. Such a
dependence on Empire Today’s responses to discovery requests to effectuate service would shift
the responsibility of service to Empire Today, violating Rule 99(a). Further, Empire Today is
permitted to assert objections to the discovery requests, as it did here. Tex. R. Civ. P. 196.2(b)

and 197.2(b); Resp. 6, ECF No. 8. Because service on Rey is not properly reflected in the record,
Hernandez has not fulfilled the responsibility to exercise diligence in service of the citation and a
copy of the petition on Rey. See Citation for Rey, ECF No. 2-4; Case Summary 3, ECF No. 2-14.
| CONCLUSION

In light of the foregoing, the Court determines that Rey is improperly joined.
Hernandez does not plead sufficient facts, viewed in a light most favorable to Hernandez, from
which the Court could infer a basis for Hernandez’s claims against Rey individually. As such, the
Court does not consider Rey’s citizenship for purposes of removal and further dismisses Rey from
the instant action. Accordingly, complete diversity exists and the Court has diversity jurisdiction
over this action. Therefore, the Court is of the opinion that the instant Motion should be denied
and the following orders entered.

IT IS HEREBY ORDERED that Plaintiff Michelle Hernandez’s “Motion to
Remand” is DENIED.

IT IS FURTHER ORDERED that Defendant Rita Rey is DISMISSED WITH
PREJUDICE from the instant case.

——
SIGNED this [5 day of November 2019.

re

 

Ya DAVID BRIONES
SENIOR UNITED STATES DISTRICT JUDGE

10
